—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a *744determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of disobeying a direct order in violation of a prison disciplinary rule.* According to the misbehavior report, petitioner became argumentative about how tight his handcuffs had been applied and refused repeated orders to stop talking and using abusive language. In our view, the detailed misbehavior report, authored by the correction officer who issued the direct orders, constitutes substantial evidence to support the finding of guilt (see, Matter of Flowers v Barkley, 244 AD2d 682, 683). Irrespective of whether petitioner’s handcuffs were applied according to Department of Correctional Services directives, he nevertheless was required to comply with direct orders given by the correction officer (see, Matter of Rivera v Smith, 63 NY2d 501, 515-516; Matter of Moncrieffe v Bennett, 251 AD2d 925). Petitioner’s remaining contentions, to the extent that they are properly before this Court, have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Petitioner was also charged with, but found not guilty of, interference with an employee and harassment.